Citation Nr: 0833859	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran had service in the United States Army Reserves 
from November 1984 to August 1992, with active duty service 
from March 6, 1985 to August 2, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The Board notes that this claim was previously denied in 
January 1998, when the veteran's service treatment records 
were unavailable for review.  Having now located the missing 
service treatment records, the Board finds that this 
additional evidence falls into the exception created by 38 
C.F.R. § 3.156(c).  The veteran's claim is therefore 
considered pending since the time of her original claim for 
service connection.  See 38 C.F.R. § 3.156 (2007); Vigil v. 
Peake, 22 Vet. App. 63 (2008).  The prior decision on service 
connection for bilateral foot disabilities is not final as it 
did not include a review of all of the veteran's relevant 
service department records.


FINDINGS OF FACT

1.  Upon entry into service, it was noted the veteran 
underwent bilateral bunionectomies in 1971; these were 
considered asymptomatic.

2.  There is no clear and unmistakable evidence that the 
veteran suffered from bilateral foot disabilities prior to 
entry into service; the veteran is presumed sound upon entry.

3.  There is persuasive medical evidence of an etiological 
relationship between the veteran's current bilateral foot 
disabilities and active duty.
CONCLUSIONS OF LAW

1.  The presumption of soundness attaches for bilateral foot 
disabilities.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.304, 3.306 (2007); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  Bilateral foot disabilities were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 1112 
(West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

As documented in various written statements of the veteran 
and argument submitted by her representative, the veteran 
maintains that her current bilateral foot disabilities are 
due to her time in active duty service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1131(West 2002 & Supp. 
2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  See 38 C.F.R. 
§ 3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when she entered into military service except for 
conditions noted on entrance medical examination.  See 38 
U.S.C. § 1111 (West 2002 & Supp. 2008).  Where there is 
"clear and unmistakable" evidence that the injury or disease 
claimed pre-existed service and was not aggravated during 
service, the presumption of soundness does not attach.  Id.

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03.  The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  The Board must follow the precedent opinions of the 
General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002 & 
Supp. 2008).

As noted in the decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon 
entry into service, the veteran is presumed 
to have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government may 
show a lack of aggravation by establishing 
that there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural progress 
of the" preexisting condition.  See 38 U.S.C. 
§ 1153 (West 2002 & Supp. 2008).  If this 
burden is met, then the veteran is not 
entitled to service-connected benefits.  

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service 
and was not aggravated by service.  Under 38 C.F.R. § 3.304, 
the standard for clear and unmistakable evidence is that the 
determination of inception "should be based on thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the 
particular...disease...."

Initially, the Board notes that the veteran has been 
diagnosed with bilateral foot disabilities.  See VA 
examination report, November 23, 2004; see also Hickson, 
supra.

At entry into the Army Reserves, the veteran was noted to 
have had bilateral bunionectomies in 1971.  This condition 
was noted as asymptomatic.  See Standard Form (SF) 88, 
enlistment examination report, November 13, 1984.  The 
veteran herself denied having lameness or foot trouble upon 
entry into service.  See SF 89, enlistment examination 
report, November 13, 1984.  The term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  In this case, only a history 
of foot disability was noted, and the examiner found the 
condition not symptomatic or disabling at the time of the 
veteran's entry.  As such, the presumption of soundness 
attaches and clear and unmistakable evidence must exist to 
rebut it.  

The Board finds that the presumption of soundness has not 
been rebutted.  See 38 C.F.R. § 3.306 (2007).  There is 
simply no clear and unmistakable evidence that she actually 
had a foot disability upon entry - as opposed to a remote 
history of one.  Since the Board cannot rebut the 
presumption, 

. . . if the government fails to rebut the 
presumption of soundness under § 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction for 
the degree of disability existing at the time 
of entrance will be made if a rating is 
awarded.  

See Wagner, supra.  

Review of the veteran's service treatment records reveals 
considerable treatment for bilateral foot problems.  In March 
1985, the veteran complained of pain in the left foot when 
she ran during physical training, followed by swelling of the 
left foot.  No history of trauma was reported.  The left foot 
appeared flatter compared to the right foot, but no swelling 
or tenderness was noted.  The veteran was diagnosed with 
muscular pain of the left foot and a possible left flat foot.  
See service treatment record, emergency care and treatment, 
March 23, 1985.  The associated 
x-ray report indicated an irregularity with degenerative 
changes at the fifth metatarsophalangeal joint most likely 
representing previous trauma.  There was no evidence of 
recent fracture, dislocation, destructive bone lesions or 
soft tissue abnormalities.  The examiner's impression was a 
fallen arch.  Id.

The veteran complained of bilateral foot pain in June 1985.  
The assessment was degenerative arthritis, status post 
bilateral bunionectomies.  See service treatment record, June 
18, 1985.  The veteran again complained of bilateral foot 
pain in July 1985.  See service treatment record, July 12, 
1985.  The periodic examination conducted in November 1998 
noted the veteran's complaints of foot trouble, bone, joint 
or other deformity and arthritis.  See SF 89, periodic 
examination report, November 19, 1988.  It was also noted the 
veteran had additional surgery on her feet.  Id.  A periodic 
examination report dated in August 1992 noted the veteran's 
feet to be normal.  The examiner specifically stated that the 
right foot repair done 20 years prior did not cause the 
veteran any limitation.  See SF 88, periodic examination 
report, August 16, 1992.

Having established that the presumption of soundness has 
attached, the crux of this claim is whether there is a basis 
to find that the current bilateral foot disabilities are the 
result of active service.  In general, any evidence of a 
cause-effect nexus between service and a claimed disorder 
must be medical - that is, in the form of a report of a 
doctor or other medical professional, who, by virtue of 
appropriate training, knowledge, or experience, is qualified 
to opine as to a diagnosis or etiology (medical causation) 
thereof.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The November 2004 VA examination report reported the 
veteran's complaints that her bilateral foot pain began 
during her time in service.  After a thorough review of the 
veteran's claims file, the VA examiner diagnosed the veteran 
with bilateral symptomatic flexible pes planus deformity.  
The symptoms of the arch pain was considered at least as 
likely as not caused by or a result of aggravating factors 
such as the basic training regimen.  See VA examination 
report, November 23, 2004.

Thus, the veteran has established that while she had 
bilateral bunionectomies in 1971, almost 15 years prior to 
joining the military, she was asymptomatic upon entry.  Due 
to the rigors of active duty, the veteran began to experience 
significant bilateral foot trouble.  Given that she has a 
current disability, evidence of injury in service and a 
positive medical nexus, the veteran's claim must be granted.  
See Hickson, supra.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's current bilateral foot 
disabilities are the result of active duty service.  
Therefore, the benefit-of-the-doubt will be conferred in her 
favor and her claim for service connection is granted, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2007); see also Gilbert v. 
Derwinksi, 
1 Vet. App. 49 (1990).



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The claims of entitlement to service connection for bilateral 
foot and ankle disabilities have been granted.  As such, the 
Board finds that any error related to the VCAA on these 
claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for bilateral foot 
disabilities is granted.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


